Case 1:21-cv-04954-WFK-RER Document 6-8 Filed 09/12/21 Page 1 of 3 PageID #: 78




                             Exhibit G
JPMCCase
     - CCB  eFax       9/10/2021 9:23:51 AM PAGE       2/003   Fax Server
         1:21-cv-04954-WFK-RER  Document 6-8 Filed 09/12/21 Page 2 of 3 PageID #: 79




                                      UNITED. STATES DISTRICT COURT.
                                      EASTERN DISTRICT OF NEW YORK


    WE THEFATRIOTS USA, INC.;                                 DOCKETNO.: 1:21-cv-04954
    DIANE BONO;
    MICHELLE MELENDEZ;
    MICHELLE SYNAKOWSKI;
           Plaintiffs,

    v.

    KATHLEEN HOCHUL, GOVERNOR OF
    NEW YORK; HOWARD ZUCKER, M.D.,
    COMMISSIONER, NEW YORK DEP'T
    OF HEALTH,
          Defendants.                                         SEPTEMBER 9,2021



                                    AFFIDAVIT OF MICHELLE SYNAKOWSKI


    MICHELLE SYNAKOWSKI swears or affIrnlS, under penalty of perjuIY, the following:

           1. I am an adult resident of the State of New York, residing in Syracuse;
           2. I am a Registered Nurse, duly licensed to practice in the State of New York;
           3. I am an employee of St Joseph's Hospital, Syracuse, New York;
           4. I am a committed and practicing member of the Roman Catholic Church;
           5. I wholly subscribe to the teachlngs of the Catholic moral tradition as it pertains to the sanctity
               of all life, born and unborn, and, in particular, with respect to the intrinsic evil of abortion and
               all of its fruits.
           6. I object to putting into my body any of the available COVID-19 vaccines which relied, in
               whole or in part, upon the use of fetal cell lines procured from electively aborted fetuses, for
               development, manufacturing or testing.
           7. I will not comply with New York' s re~lation requiring all healthcare workers to be
               vaccinated for COVID-19 unless they have a medical exemption because it will violate my
               religious beliefs..
           8. My employer has informed me that, if I choose to remain faithful to my conscience, it will
               rescind my current religious exemption from the COVID-19 vaccine and terminate my
               employment on September 21,2021 because it is required to do so by New York State Health
               Regulation. Title 10, §2.61.
JPMC Case
      - CCB  eFax                  9:23:51 6-8
                        9/10/2021 Document
          1:21-cv-04954-WFK-RER            AM Filed
                                               PAGE 09/12/21   Fax3 of
                                                       3/003 Page   Server
                                                                       3 PageID #: 80




       . _... .. 9. -Not only-will I be termmated.from my current employment, but the new regulation bars me
                 from obtaining other employment in my career field unless I receive the COVID-19
                 vaccination first.




     Signedon----lq&-'--(Ot-(~___'__I_at~,7)_-~
                                             __=:. . :. .;_!. _I{-
                                                               =_ :. . _ _ _ _.,~JV~evJ
                                                                                     ~:I--IO-Y-!.k:--_'_
                     (DATE)                                                             (LOCATION)




     NAMEOFAFFJANT(PRIN1}               Yl4 l~~dk S-'v(~ stt'
     SIGNA1UREOFAFFJANT~~~~

     NOTARY PUBLIC (pRINT): _ _            - -L. ~. .J. . . .J :.'1j
                                                                 :. . !~L_e::;....;.L.1-L
                                                                                        -q...J....L.c-<.)."h: . !-!).:. '.=. e....:.;;'Cl~~-=--_ _ _ __
     SIGNATURE OF NOTARY PUBLIC: -T~~-:::::;;"'==-'::::::::::==-...-c:::.~------




                                                                            Andres Avelino Sarmiento
                                                                                   01SA6256097
                                                                        Notary Public, State of New York
                                                                          QualHied in Onondaga County
                                                              My commission expires F~BRUARY 21st, 20LCf
